Citation Nr: 9919665	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-30 374	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 RO 
decision which, as later clarified, denied service connection 
for a left knee disorder.  (Service connection for a left 
knee disorder was earlier denied in a September 1946 RO 
decision, but it appears that such decision may not have 
become final, and the issue has been reviewed on a de novo 
basis.)

In a March 1997 rating decision, the RO denied claims of 
service connection for residual of wounds to the right knee 
and hand.  In March 1997, the veteran filed a notice of 
disagreement, and a statement of the case was sent to him in 
September 1997, addressing these issues.  The veteran did not 
file a substantive appeal for these claims and, in fact, he 
withdrew the appeal fo such issues in writing in September 
1997.  Thus, the claims for service connection for residuals 
of wounds of the right knee and hand are not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302 (1998); 
Roy v. Brown, 5 Vet.App. 554 (1993). 


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a left knee 
disorder.


CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
September 1942 to December 1945.  His primary duties were as 
a medical and surgical technician.  He received various 
decorations including two Purple Hearts.

His service medical records show that in March 1945, he was 
wounded in action.  He received a blast injury abrasion of 
the left leg when thrown against a jeep.  He was treated with 
a dressing and returned to duty.  The December 1945 service 
discharge examination noted no complaints, findings, or 
diagnosis of a left knee disorder.  Physical examination 
revealed no musculoskeletal defects.

In July 1946, the veteran first claimed service connection 
for a left knee condition.  He said the knee locked and he 
had been wounded in March 1945.  In a January 1947 statement, 
the veteran again stated he was wounded in service.  

In September 1996, the veteran again filed a claim for 
service connection.  He has reported no post-service 
treatment for a left knee condition.

A May 1998 VA examination report reveals that the veteran was 
80 years old and that he complained of chronic pain in the 
left knee.  He related that he had had progressive pain in 
the left knee for many years.  He reported that he had not 
required surgery and that he took analgesics for the joint 
pain.  Based on the veteran's history and physical 
examination, the examiner diagnosed chronic left knee 
arthralgia with medial and lateral joint line tenderness.






II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

Service medical records show that the veteran sustained an 
abrasion injury to the left leg in a blast injury in March 
1945; he was treated with a dressing and returned to duty.  
There was no specific mention of a left knee joint injury in 
that incident.  The December 1945 service discharge 
examination showed no left knee disability.  The first post-
service medical evidence of a left knee condition is a May 
1998 VA examination, which diagnosed chronic left knee 
arthralgia.  The examination does not link the current left 
knee condition with service, and the veteran has not 
submitted any other medical evidence of causality to link the 
condition with service.  Such medical evidence of a nexus is 
a requirement for a well-grounded claim for service 
connection, even when a disability is claimed to be due to a 
combat injury.  38 U.S.C.A. § 1154; Caluza, supra.  The 
veteran's own lay assertion on causality is insufficient to 
make the claim well grounded, since laymen have no competence 
to give a medical opinion on causation or diagnosis.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In the absence of competent medical evidence of causality, as 
discussed above, the claim for service connection for a left 
knee disorder must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.  The veteran is advised 
that in the future he may again file a claim with the RO for 
service connection for this condition, but he must also then 
submit competent evidence of causality to make his claim well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

Service connection for a left knee disorder is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

